Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants are respectfully reminded that they and other individuals, as set forth in 37 CFR 1.56, have a duty to bring to the attention of the Office any material prior art or other information cited or brought to their attention in any related foreign application. See MPEP 2001.06(a).
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question.  The individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.  See MPEP 2001.06(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 19, Applicant provides insulating pads.  However, Applicant does not provide for such in Applicant’s original specification as the same subject matter has already been disclosed in claim 16 via coolant packs.  Claim 20 is/are rejected as being dependent on the above rejected claim(s).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Applicant provides a moisture barrier but fails to connect the above with one of the previously provided elements in claim 1.
In claim 3, Applicant provides the compostable wall, but Applicant has not required the above as A Compostable wall or recyclable wall has been previously provided.  In the instance that a recyclable wall is provided the above element does not exist.
Applicant provides at least one wall in claim 15, but fails to provide whether the above is a wall of the plurality of walls or four side walls, etc.
Claim 16 recites the limitation "the bulk shipper”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 17-20 is/are rejected as being dependent on the above rejected claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 16-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (20180215525).
The Office notes the 112 rejections above.  Nevertheless, Vogel discloses:
1. A compostable or recyclable wall (walls such as 300, 308s, 304s, that contain 350 and air) for forming a container (capable of performing the above intended use), the wall comprising: a solid first 
With respect to the sheets formed primarily of molded plant fiber, the Office notes that Vogel discloses that the sheets are made of fiber (paragraph 64).  Vogel does not appear to state that the sheets are molded plant fiber.  Vogel does disclose that other portions disclose the above material (such as cellulose, hemp, jute, cotton, or a combination thereof in paragraph 84).  It is well within the skill of one of ordinary skill in the art to use one suggested material within the device for another element, such as the above material for the sheets, such as for the purpose of providing a known material that is capable of being reused, recycled and composted as for example to promote the protection of the environment while still providing known materials that protect the contents of the device.  Further, though not required, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

2. The wall of claim 1, further comprising a moisture barrier (paragraph 65).

3. The wall of claim 2, wherein the moisture barrier comprises a coating on the compostable wall (paragraph 65).

4. The wall of claim 1, wherein the interior space is filled with air (the Office notes that the device is not hermetically sealed and therefore would contain air).

5. The wall of claim 1, wherein the interior space is filled with loose plant fiber (such as cellulose, hemp, jute, cotton, or a combination thereof in paragraph 84).

6. The wall of claim 1, wherein the first sheet has a substantially planar main portion and a rim that extends at an angle relative to the main portion (310, 306 of which are at an angle such as 90 degree angle as in fig 7b).

8. The wall of claim 6, wherein the rim extends at a right angle relative to the main portion (310, 306 of which are at an angle such as 90 degree angle as in fig 7b).

9. The wall of claim 6, wherein the main portion is flat (310, 306 of which are at an angle such as 90 degree angle and flat as in fig 7b).

11. A compostable or recycleable bulk shipper (figs 1-12), the shipper comprising: a plurality of walls (walls such as 300, 308s, 304s, that contain 350 and air) including four side walls, a ceiling and a floor (as in fig 3), each of the plurality of walls including a solid inner sheet and a solid outer sheet (300 and 308s/304s), wherein the inner sheet and the outer sheet are joined together along adjacent edges to form a generally planar body having a length of at least 2 feet, a width of at least 2 feet, a thickness that is less than the length and width (paragraphs 40, 42-44, 64 with respect the above dimensions), and an interior space between the inner sheet and the outer sheet (Spaced filled with air and 350; the Office 
With respect to the sheets formed primarily of molded plant fiber, the Office notes that Vogel discloses that the sheets are made of fiber (paragraph 64).  Vogel does not appear to state that the sheets are molded plant fiber.  Vogel does disclose that other portions disclose the above material (such as cellulose, hemp, jute, cotton, or a combination thereof in paragraph 84).  It is well within the skill of one of ordinary skill in the art to use one suggested material within the device for another element, such as the above material for the sheets, such as for the purpose of providing a known material that is capable of being reused, recycled and composted as for example to promote the protection of the environment while still providing known materials that protect the contents of the device.  Further, though not required, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.
12. The bulk shipper of claim 11, wherein the floor is strengthened with corrugated walls (paragraph 64 along with elements 202 and paragraph 120).

13. The bulk shipper of claim 11, wherein the side walls, floor and ceiling are secured to each other by interlocked complementary shapes (as in figs 4, 5).



16. A bulk shipping system (figs 1-12), the bulk shipping system comprising: a plurality of walls (walls such as 300, 308s, 304s, that contain 350 and air) including four side walls, a ceiling, and a floor (as in fig 3), each of the plurality of walls including a solid inner sheet and a solid outer sheet (300 and 308s/304s),  wherein the inner sheet and the outer sheet are joined together along adjacent edges to form a generally planar body having a length of at least 2 feet, a width of at least 2 feet, a thickness that is less than the length and width (paragraphs 40, 42-44, 64 with respect the above dimensions), and an interior space between the inner sheet and the outer sheet (Spaced filled with air and 350; the Office notes that the device is not hermetically sealed and therefore would contain air), and wherein the interior space contains one or more of air, starch or loose plant fiber (such as cellulose, hemp, jute, cotton, or a combination thereof in paragraph 84), and wherein the side walls, floor and ceiling are secured to form the bulk shipper as a generally rectangular right prism (as in fig 3)having an interior volume of at least 8 cubic feet  (paragraphs 40, 42-44, 64 with respect the above dimensions); a base configured to support the bulk shipper (pallet in fig 1); and one or more coolant packs positioned in the interior volume adjacent to one or more of the plurality of walls (402s with 502s and paragraph 56).
With respect to the sheets formed primarily of molded plant fiber, the Office notes that Vogel discloses that the sheets are made of fiber (paragraph 64).  Vogel does not appear to state that the sheets are molded plant fiber.  Vogel does disclose that other portions disclose the above material (such as cellulose, hemp, jute, cotton, or a combination thereof in paragraph 84).  It is well within the skill of one of ordinary skill in the art to use one suggested material within the device for another element, such as the above material for the sheets, such as for the purpose of providing a known material that is capable of being reused, recycled and composted as for example to promote the protection of the 

17. The bulk shipping system of claim 16, wherein the base is a pallet (fig 1).  

18. The bulk shipping system of claim 16, wherein the base formed primarily of molded plant fiber.  With respect to the above element formed primarily of molded plant fiber, the Office notes that Vogel discloses that the device elements are made of fiber (paragraph 64).  Vogel does not appear to state that the pallet are molded plant fiber.  Vogel does disclose that other portions disclose the above material (such as cellulose, hemp, jute, cotton, or a combination thereof in paragraph 84).  It is well within the skill of one of ordinary skill in the art to use one suggested material within the device for another element, such as the above material for the sheets, such as for the purpose of providing a known material that is capable of being reused, recycled and composted as for example to promote the protection of the environment while still providing known materials that protect the contents of the device.  Further, though not required, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.



20. The bulk shipping system of claim 19, wherein each insulating pad is secured to the inner sheet of an adjacent wall (as in fig 4).

Claims 7, 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel and further in view of Globeride (JP2014189307).
Vogel discloses the claimed invention above with the exception of the following which is disclosed by Globeride: oblique angle relative to the main portion (angled portion such as adjacent 27, 26 in fig 2); at least one groove/at least one wall is grooved (groove within device such as adjacent 27 in fig 2 and also fig 5).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vogel in view of Globeride (by providing the above shapes between elements such as within main portions and/or rims) in order to provide more secure attachment that helps prevent escape and potential damage of the contents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735